92 B.R. 656 (1988)
In re Virgil HOOD, Debtor-in-possession.
Virgil J. HOOD, Appellant,
v.
Edwin L. WILLIAMS, Bonnie Goldstein, and James Grady, Appellees.
Bankruptcy No. 86-00300-A, Civ. A. No. 88-0657-A.
United States District Court, E.D. Virginia, Alexandria Division.
October 24, 1988.
H. Jason Gold, Gold & Stanley, P.C., Alexandria, Va., for plaintiff/debtor.
Alan Rosenblum, Rosenblum & Rosenblum, P.C., Alexandria, Va., for defendant/Successful Foreclosure Sale Bidders.
Douglas E. Bywater, Tate & Bywater, Ltd., Vienna, Va., for defendant/Second Deed of Trust Holder.
Prior report: Bkrtcy.E.D.Va., 92 B.R. 648.

ORDER
HILTON, District Judge.
This matter came before the court on Virgil Hood's appeal of the Bankruptcy Court, and for reasons stated from the bench, it is hereby
ORDERED that the decision of the Bankruptcy Court is AFFIRMED.